DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 5, 6, 8, 9, 16, 17, 19 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7, 10-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Va et al. (US 2019/0239040, hereinafter “Va”) in view of Perfecto et al. (IEEE, “Millimeter Wave V2V  Communications: Distributed Association and Beam Alignment”, 30 May 2017, hereinafter “Perfecto”) and further in view of “Guo” (US 2020/0029318).
For claims 1 and 12, Va discloses A vehicle (see Va Figs. 1-2) comprising: 
a processor configured to (Processor 125 in Fig. 2; see Va par. 0055): 
transmit a mmWave beacon signal (the beacons are transmitted as mm Wave communications or the beacons are broadcast using existing lower frequency systems; see Va par. 0107, 0063, 0083) during a first period (Turning to FIG. 4, a block diagram 400 of an example frame is illustrated that includes both a beacon and data… A beacon may be a packet that is broadcast with some regularity. For example, a beacon may be broadcast every 100 ms. The beacons may include network topology data, scheduling information, and localization information; see Va par. 0108-0111 and Figs. 4-5); 
receive one or more mmWave beacon signals from one or more vehicles (The beacons may be received from the first vehicle 121A or the nth vehicle 121N (see Va par. 0107, 0154); 
generate a mmWave communication (At step 1002, for a time frame, beacons are listened for. For example, an ego vehicle 123 receives beacons from the first vehicle 121A and the nth vehicle 121N. The beacons include scheduling information and localization information. At step 1004, a schedule of existing links is determined from scheduling information and localization information included in the beacons. For example, the schedule includes different time slots for the existing links; see Va par. 0136, 0129 and Figs. 10A-10B); and 
broadcast, during the first period, a packet including a mmWave transmission schedule for the another period generated based on the mmWave communication intention message (The beacon transmission is described by steps 1006 to 1014. At step 1006, a beacon slot and a timeout are selected. For example, the ego vehicle 123 selects a first beacon slot with a timeout of 30 seconds. At step 1008, it is determined whether the beacon slot is about to occur. If no, the method 1000 continues to wait until the beacon slot is about to occur. If the beacon slot is about to occur, at step 1010, the beacon is updated based on the scheduling information. At step 1012, the beacon is broadcasted; see Va par. 0137, 0154 and Figs. 10A-10B).
Va does not explicitly disclose a probe phase of a first period. Perfecto discloses a probe phase of a first period (As shown in Fig. 1 the initial transmission slot within a scheduling slot in Ts will be further divided into two phases: 1) the antenna steering or beam alignment phase, whose duration depends on the beamwidths selected at each vTx/vRx pair; and 2) the effective data transmission phase, which starts once boresight directions have been correctly aligned. This split will only hold at those time intervals where a new scheduling policy is triggered and deployed; see Perfecto page 3 left column under A. Network Topology and Fig. 1). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Perfecto's arrangement in Va's invention to accommodate the foreseen extreme bandwidth demands in vehicular communications, which result from the dissemination of sensory data to nearby vehicles for enhanced environmental awareness and improved safety level (see Perfecto Abstract).
Va does not explicitly disclose intention message for another period that is after the first period based on the received one or more mmWave beacon signals. Guo discloses intention message for another period that is after the first period based on the received one or more mmWave beacon signals (Each SA transmitted at slot n can include the information to indicate resource reservation at some future slot n+m (m>0). Based on the resource reservation from the decoded SAs, the UE can exclude all the subchannels in time window t+∆T3~t+∆T4 that has been reserved by other UEs. Then the UE can do per-subchannel LBT to select subchannels from the remaining subchannel in time window t+∆T3~t+∆T4 (see Guo par. 0387, 0107-0108 and Figs. 40-42). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Guo's arrangement in Va's invention to avoid collision and transmission reliability can be improved (see Guo par. 0291). 
For claims 2 and 13, Va discloses The vehicle of claim 1, wherein the processor is configured to: 
receive one or more mmWave communication intention messages for the another period from other vehicles (At step 1014, it is determined whether the timeout equals zero. If the timeout does not equal zero, the method 1000 proceeds to step 1008. If the timeout does equal zero, the method 1000 proceeds to step 1006; see Va par. 0138); and  
generate the mmWave transmission schedule for the another period based on the mmWave communication intention message and the one or more mmWave communication intention messages (The data transmission is described by steps 1016-1020. At step 1016, candidate data slots are compiled. At step 1018, the schedule described by the schedule information is updated. At step 1020, the data is transmitted or observed based on the schedule; see Va par. 0139).
For claims 3 and 14, Va discloses The vehicle of claim 1, wherein the processor is configured to: generate the mmWave communication intention message for the another period further based on locations of the one or more vehicles (At step 1102, for a time frame, beacons are listened for. At step 1104, a scheduling of existing links are determined from scheduling information and localization information included in the beacons. At step 1106, a candidate list of free beacon slots are compiled; see Va par. 0141 and Fig. 11A).
For claims 4 and 15, Va does not explicitly disclose The vehicle of claim 1, wherein the processor is configured to: exchange data with another vehicle via mmWave communication during an exchange phase of the first period based on a mmWave transmission schedule for the first period. Perfecto discloses The vehicle of claim 1, wherein the processor is configured to: exchange data with another vehicle via mmWave communication during an exchange phase of the first period based on a mmWave transmission schedule for the first period (As shown in Fig. 1 the initial transmission slot within a scheduling slot in Ts will be further divided into two phases: 1) the antenna steering or beam alignment phase, whose duration depends on the beamwidths selected at each vTx/vRx pair; and 2) the effective data transmission phase, which starts once boresight directions have been correctly aligned. This split will only hold at those time intervals where a new scheduling policy is triggered and deployed; see Perfecto page 3 left column under A. Network Topology and Fig. 1). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Perfecto's arrangement in Va's invention to accommodate the foreseen extreme bandwidth demands in vehicular communications, which result from the dissemination of sensory data to nearby vehicles for enhanced environmental awareness and improved safety level (see Perfecto Abstract).
For claims 7 and 18, Va discloses The vehicle of claim 1, wherein the packet further includes the mmWave communication intention message for the another period (In some embodiments, the slots may be assigned according to a protocol shared by all the vehicles 121, 123. For example, if an ego vehicle 123 sends the first beacon, it is assigned the first slot; if the first vehicle 121A sends the second beacon it is assigned the second slot, etc. The scheduling information may also include a slot index, such as an address representative of a time slot and a slot descriptor table that contains one or more slot descriptors, where the slot descriptors describe different types of actions that may be performed within the time slot. The beacon module 204 may determine whether it is the ego vehicle's 123 turn to transmit data based on the time of the time slot for the ego vehicle 123 occurring; see Va par. 0115-0116).
For claim 10, Va discloses The vehicle of claim 1, wherein the packet is included in a basic safety message (The beacon module 204 listens, for a given time frame, for beacons that are being broadcasted. The beacons may be wireless messages, such as DSRCs or BSMs; see Va par. 0107, 0041-0043).
For claim 11, Va discloses The vehicle of claim 1, wherein the packet is broadcasted over a 5.9 GHz V2X channel (the communication unit 145 includes a DSRC radio 255 and a mm Wave communication radio 257. The mm Wave communication radio 257 is similar to the mm Wave communication radio 146 discussed above with reference to FIG. 1, and so, it will not be repeated here. The DSRC radio 255 is a hardware unit that includes a DSRC transmitter and a DSRC receiver. The DSRC transmitter is operable to transmit and broadcast DSRC messages over the 5 .9 GHz band. The DSRC receiver is operable to receive DSRC messages over the 5.9 GHz band; see Va par. 0092).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236. The examiner can normally be reached 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHAE S LEE/Examiner, Art Unit 2415